11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of A.L.W., a child,         * From the County Court at Law
                                              of Brown County,
                                              Trial Court No. CV1904153.

No. 11-19-00322-CV                          * November 27, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.       Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Appellant.